Order entered February 14, 2104




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00161-CV

              IN RE RADIANT DARKSTAR PRODUCTIONS, LLC, Relator


                Original Proceeding from the 134th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-02152

                                          ORDER
       Before the Court is the petition of Relator, Radiant Darkstar Productions, LLC, for writ

of mandamus. The Court requests that Real Parties in Interest and Respondent file any responses

to the petition for writ of mandamus by February 24, 2014.


       .


                                                     /s/     ADA BROWN
                                                             JUSTICE